                                                                      Case 1:19-bk-12102-MT       Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26   Desc
                                                                                                   Main Document    Page 1 of 30



                                                                        1 David S. Kupetz (CA Bar No. 125062)
                                                                             dkupetz@sulmeyerlaw.com
                                                                        2 Steven F. Werth (CA Bar No. 205434)
                                                                             swerth@sulmeyerlaw.com
                                                                        3 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        4 333 South Grand Avenue, Suite 3400
                                                                            Los Angeles, California 90071
                                                                        5 Telephone: 213.626.2311
                                                                            Facsimile: 213.629.4520
                                                                        6
                                                                          Attorneys for Smart Capital Investments I, LLC,
                                                                        7
                                                                          Smart Capital Investments II, LLC,
                                                                        8 Smart Capital Investments III, LLC,
                                                                          Smart Capital Investments IV, LLC, and
                                                                        9
                                                                          Smart Capital Investments V LLC,
                                                                       10 Landlord
  A Professional Corporation




                                                                       11                         UNITED STATES BANKRUPTCY COURT
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                         CENTRAL DISTRICT OF CALIFORNIA
                                                                       13                             SAN FERNANDO VALLEY DIVISION
                                                                       14 In re                                        Case No. 1:19-bk-12102-MT
                                                                       15 HAWKEYE ENTERTAINMENT, LLC,
SulmeyerKupetz,




                                                                                                                       Chapter 11
                                                                       16                   Debtor.                    APPENDIX OF UNREPORTED
                                                                                                                       DECISIONS IN SUPPORT OF
                                                                       17                                              LANDLORD'S FURTHER BRIEF IN
                                                                                                                       OPPOSITION TO MOTION FOR
                                                                       18                                              ATTORNEY'S FEES
                                                                       19                                              [LBR 9013-2(c)(3)(D)]
                                                                       20
                                                                                                                       [Relates To Docket No. 275, Filed
                                                                       21                                              Concurrently]
                                                                       22                                              Date: January 19, 2021
                                                                       23
                                                                                                                       Time: 10:30 a.m.
                                                                                                                       Place: Courtroom 302
                                                                       24
                                                                                                                              21041 Burbank Boulevard
                                                                                                                              Woodland Hills, CA 91367
                                                                       25

                                                                       26

                                                                       27 TO THE HONORABLE MAUREEN A. TIGHE, UNITED STATES

                                                                       28 BANKRUPTCY JUDGE, AND PARTIES ENTITLED TO NOTICE:

                                                                            SFW 2708286v1
                                                                      Case 1:19-bk-12102-MT   Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26      Desc
                                                                                               Main Document    Page 2 of 30



                                                                        1        Pursuant to Local Bankruptcy Rule 9013-2(c)(3)(D), Smart Capital Investments
                                                                        2 I, II, II, IV, and V, LLC hereby submits its appendix of the following unreported

                                                                        3 decisions in support of its "Landlord's Further Brief In Opposition To Debtor's

                                                                        4 Motion For Attorney's Fees" [Docket No. 275]:

                                                                        5        1.    Chase Manhattan Bank v. Grasso, CV990173244, 2001 Conn. Super.
                                                                        6 LEXIS 111 (Super. Ct. Jan. 17, 2001), an unmarked, complete copy of which is

                                                                        7 attached hereto as Exhibit 1.

                                                                        8        2.    Sawyer v. Sawyer, No. G056510, 2020 Cal. App. Unpub. LEXIS 3889
                                                                        9 (June 23, 2020), an unmarked, complete copy of which is attached hereto as Exhibit
                                                                       10 2.
  A Professional Corporation




                                                                       11        3.    Stegman v. Bank of Am., 156 Cal.App. 3d, 843, 203 Cal. Rptr. 103
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 (1984), an unmarked, complete copy of which is attached hereto as Exhibit 3.

                                                                       13        4.    Wallace v. Busch Entm't Corp., No. 09-cv-2785-L(RBB), 2013 U.S. Dist.
                                                                       14 LEXIS 11975 (S.D. Cal. Jan. 25, 2013), an unmarked, complete copy of which is
SulmeyerKupetz,




                                                                       15 attached hereto as Exhibit 4.

                                                                       16

                                                                       17 Dated: December 29, 2020            SulmeyerKupetz
                                                                       18                                     A Professional Corporation

                                                                       19

                                                                       20                                     By:
                                                                                                                    David S. Kupetz
                                                                       21                                           Steven F. Werth
                                                                       22                                           Attorneys for Landlord

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                     2
Case 1:19-bk-12102-MT   Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26   Desc
                         Main Document    Page 3 of 30




                 EXHIBIT 1
    Case 1:19-bk-12102-MT            Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26                         Desc
                                      Main Document    Page 4 of 30

     Cited
As of: December 16, 2020 8:05 PM Z


                                 Chase Manhattan Bank v. Grasso
                 Superior Court of Connecticut, Judicial District of Stamford - Norwalk, At Stamford
                                January 17, 2001, Decided ; January 17, 2001, Filed
                                                      CV990173244

Reporter
2001 Conn. Super. LEXIS 111 *


Chase Manhattan Bank v. Joseph Grasso



                                                               Overview
Notice: [*1] THIS DECISION IS UNREPORTED AND
                                                               Defendants filed an answer and two special defenses to
MAY BE SUBJECT TO FURTHER APPELLATE
                                                               plaintiff bank's foreclosure action. Neither special
REVIEW. COUNSEL IS CAUTIONED TO MAKE AN
                                                               defense attacked the making, enforcement, or validity of
INDEPENDENT DETERMINATION OF THE STATUS
                                                               the note or mortgage and neither arose out of the same
OF THIS CASE.
                                                               transaction as the foreclosure action. Plaintiff informed
                                                               defendants of their right to reinstate after acceleration.
                                                               Defendants claimed that the notice of default was not
                                                               effective because it violated the automatic stay provision
                                                               in bankruptcy. The sending of the notice, however, was
Disposition: Court grants plaintiff's motion for summary       not a judicial, administrative, or other action or
judgment as to liability only against defendants.              proceeding against the debtor. The notice of default did
                                                               not violate the bankruptcy's automatic stay provision
                                                               because it did not constitute the initiation of a judicial
                                                               proceeding against defendants.

Core Terms
notice of default, summary judgment motion, summary
judgment, acceleration, reinstate, judicial proceedings,
effective, estopped, genuine issue of material fact,           Outcome
automatic stay provision, special defense, instant action,     The court granted plaintiff's motion for summary
continuation, foreclosure                                      judgment as to liability only against defendants, since
                                                               there was no issue as to whether the notice of default
                                                               was effective, and the notice did not violate the
                                                               automatic stay provision in bankruptcy.
Case Summary

Procedural Posture
Plaintiff bank sought to foreclose on      a mortgage and      LexisNexis® Headnotes
note. Plaintiff moved for summary          judgment as to
liability on the ground that no genuine    issue of material
fact existed, and plaintiff was entitled   to foreclosure of
the note.



                                                      Steven Werth                                             003
    Case 1:19-bk-12102-MT             Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                      Page 2 of 3
                                       Main Document    Page 5 of 30
                                          2001 Conn. Super. LEXIS 111, *1

    Civil Procedure > ... > Summary                           against the commencement or continuation of a judicial,
    Judgment > Entitlement as Matter of Law > General         administrative, or other action or proceeding against the
    Overview                                                  debtor that was or could have been commenced before
                                                              the commencement of the case.The sending of a notice
    Civil Procedure > Judgments > Summary                     of default is not a judicial, administrative, or other action
    Judgment > General Overview                               or proceeding against the debtor. An action is defined to
                                                              be any judicial proceeding, which, if conducted to a
    Civil Procedure > Appeals > Summary Judgment              determination, will result in a judgment or decree.
    Review > General Overview

    Civil Procedure > ... > Summary
    Judgment > Burdens of Proof > General Overview                Bankruptcy Law > Administrative
                                                                  Powers > Automatic Stay > General Overview
    Civil Procedure > ... > Summary
    Judgment > Motions for Summary                                Civil Procedure > ... > Entry of Judgments > Stays
    Judgment > General Overview                                   of Judgments > Automatic Stays

HN1[ ] Summary Judgment, Entitlement as Matter                    Governments > Courts > Clerks of Court
of Law
                                                              HN3[    ] Administrative Powers, Automatic Stay
The standards governing the appellate court's review of
                                                              The simple and "ministerial" act of the entry of a
a trial court's decision to grant a motion for summary
                                                              judgment by the court clerk does not constitute the
judgment are well established. Conn. Gen. Prac. Book §
                                                              continuation of a judicial proceeding under § 362(a)(1)
384 (now Conn. Gen. Prac. Book, R. Super. Ct. § 17-
                                                              of the Bankruptcy Code.
49) provides that summary judgment shall be rendered
forthwith if the pleadings, affidavits, and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law.
                                                              Judges: RESHA, J.


    Bankruptcy Law > ... > Automatic Stay > Scope of
    Stay > Claims Against Debtors                             Opinion by: RESHA

    Civil Procedure > ... > Entry of Judgments > Stays
    of Judgments > Automatic Stays

    Bankruptcy Law > Case Administration > General            Opinion
    Overview

    Bankruptcy Law > Administrative
    Powers > Automatic Stay > General Overview                ORDER

    Bankruptcy Law > ... > Automatic Stay > Scope of          The plaintiff, Chase Manhattan Bank f/k/a Chemical
    Stay > General Overview                                   Bank, moves for summary judgment as to liability as
                                                              against Joseph M. Grasso a/k/a Joseph Grasso and
    Bankruptcy Law > ... > Bankruptcy > Case                  Joanne M. Grasso a/k/a Joanne Mercede Grasso a/k/a
    Administration > Notice                                   Joanne Grasso (the defendants) on the ground that no
                                                              genuine issue of material fact exists that the plaintiff is
HN2[   ] Scope of Stay, Claims Against Debtors                entitled to foreclosure. HN1[ ] "The standards
                                                              governing our review of a trial court's decision to grant a
Section 362 of the Bankruptcy Code provides that the          motion for summary judgment are well established.
filing of a bankruptcy petition creates an automatic stay     Practice Book § 384 [now § 17-49] provides that


                                                     Steven Werth                                               004
    Case 1:19-bk-12102-MT              Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                       Page 3 of 3
                                        Main Document    Page 6 of 30
                                           2001 Conn. Super. LEXIS 111, *1

summary judgment shall be rendered forthwith if the            effective because it violated the automatic stay provision
pleadings, affidavits and any other proof submitted show       in [*4] bankruptcy. The sending of the notice, however,
that there is no genuine issue as to any material fact         is not a "judicial, administrative, or other action or
and that the moving party is entitled to judgment as a         proceeding against the debtor." An action "is defined to
matter of law." (Internal quotation marks omitted.) Witt v.    be any judicial proceeding, which, if conducted to a
St. Vincent's Medical Center, 252 Conn. 363, 368, 746          determination, will result in a judgment or decree."
A.2d 753 (2000). To the complaint, [*2] defendant filed        Black's Law Dictionary (7th Ed. 1999). The notice of
an answer and two special defenses as follows: that            default did not violate the bankruptcy's automatic stay
"the plaintiff is barred and estopped from pursuing the        provision because it did not constitute the initiation of a
instant action as plaintiff has failed to properly account     judicial proceeding against the defendants. Cf. Rexnord
for all payments and credits properly due Joanne and           Holdings, Inc. v. Bidermann, supra, 21 F.3d 527 ("we do
Joseph Grasso, and is thereby barred and estopped              not believe that HN3[ ] the simple and 'ministerial' act
from bringing the instant action" and "the plaintiff is        of the entry of a judgment by the court clerk constitutes
barred and estopped from collecting late charges for           the continuation of a judicial proceeding under Section
payments not made." Neither special defense attacks            362(a)(1)"). Consequently, the court finds that the notice
the making, enforcement, or validity of the note or            of default was effective.
mortgage and neither arises out of the same transaction
as the foreclosure action.                                     Accordingly, the court grants the plaintiff's motion for
                                                               summary judgment as to liability only against [*5] the
In an order dated August 2, 2000, the court ( Rodriguez,       defendants.
J.) denied the plaintiff's prior motion for summary
judgment on the ground that the plaintiff failed to submit     RESHA, J.
any evidence that it informed the defendants of their
right to reinstate after acceleration. In its memorandum
                                                                 End of Document
dated September 20, 2000, the plaintiff states it
"provided the notice of default as an exhibit to the
Motion for Summary Judgment, which notifies the
Defendants of their right to reinstate after acceleration.
The Plaintiff further supplied the court with its
Supplemental Affidavit dated March 18, 2000 which is a
sworn testimonial to [*3] the fact that the Notice of
Default was sent." The court, however, did not find the
notice of default attached as an exhibit to the motion for
summary judgment dated March 15, 2000, but does find
the notice of default attached as an exhibit to the motion
for summary judgment dated September 20, 2000.
Here, the notice of default states "you have the right to
be reinstated after acceleration." Consequently, the
court finds that no genuine issue of material fact exists
that the plaintiff informed the defendants of their right to
reinstate after acceleration.

The plaintiff's notice of default was effective
notwithstanding the defendants' pending bankruptcy
action. HN2[ ] "Section 362 of the Bankruptcy Code
provides that the filing of a bankruptcy petition creates
an automatic stay against 'the commencement or
continuation . . . of a judicial, administrative, or other
action or proceeding against the debtor that was or
could    have      been     commenced       before     the
commencement of the case.' " Rexnord Holdings, Inc. v.
Bidermann, 21 F.3d 522, 527 (2nd Cir. 1994). Here, the
defendants claim that the notice of default was not

                                                      Steven Werth                                              005
Case 1:19-bk-12102-MT   Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26   Desc
                         Main Document    Page 7 of 30




                 EXHIBIT 2
    Case 1:19-bk-12102-MT              Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26                        Desc
                                        Main Document    Page 8 of 30

     Warning
As of: December 16, 2020 8:06 PM Z


                                               Sawyer v. Sawyer
                         Court of Appeal of California, Fourth Appellate District, Division Three
                                              June 23, 2020, Opinion Filed
                                                        G056510

Reporter
2020 Cal. App. Unpub. LEXIS 3889 *; 2020 WL 3423477

                                                              trial court, attorney's fees, partner, damages, gambling,
WENDY SAWYER et al., Plaintiffs, Cross-Defendant,             lawsuit, fiduciary duty, plaintiffs', partnership, stealing,
and Appellants, v. STEPHEN D. SAWYER, Defendant,              moving party, attorney's fees provision, conversation,
Cross-Complainant, and Appellant; JASON SAWYER et             prevailing party, cross-complaint, argues, costs, fees
al., Defendants and Respondents.                              and costs, confession, defending, breach of fiduciary
                                                              duty, directed verdict motion, extrinsic evidence, prior
                                                              statement, embezzled, breached, parties, stolen,
                                                              divorce judgment, future claim
Notice: NOT TO BE PUBLISHED IN OFFICIAL
REPORTS. CALIFORNIA RULES OF COURT, RULE
8.1115(a), PROHIBITS COURTS AND PARTIES FROM
CITING OR RELYING ON OPINIONS NOT CERTIFIED                   Counsel: Buchalter, Michael W. Caspino, Robert M.
FOR PUBLICATION OR ORDERED PUBLISHED,                         Dato and Megan M. Holbrook for Plaintiffs, Cross-
EXCEPT AS SPECIFIED BY RULE 8.1115(b). THIS                   defendants and Appellants Wendy Sawyer, Sawyer
OPINION HAS NOT BEEN CERTIFIED FOR                            Consulting, LLC, Sunset Coast Properties, LLC, WAW
PUBLICATION OR ORDERED PUBLISHED FOR THE                      Consulting Inc., IWC Holdings, LLC, and Industrial
PURPOSES OF RULE 8.1115.                                      Insurance Services, Inc.


                                                              Robie & Matthai, Edith R. Matthai and T. John
                                                              Fitzgibbons for Defendant, Cross-complainant and
                                                              Appellant, Stephen D. Sawyer.
Subsequent History: Related proceeding at In re
Sawyer, 2020 Cal. App. Unpub. LEXIS 3905 (Cal. App.
4th Dist., June 23, 2020)                                     Klinedinst, Earll M. Pott, Harold C. Trimmer and Robert
                                                              M. Shaughnessy for Defendants and Respondents,
                                                              Jason R. Sawyer and Sawyer & Sawyer.

Prior History: [*1] Appeal from a judgment of the
Superior Court of Orange County, No. 30-2016-
00855339, Thomas A. Delaney, Judge.                           Judges: ARONSON, ACTING P. J.; FYBEL, J., IKOLA,
                                                              J. concurred.




Disposition: Affirmed.                                        Opinion by: ARONSON, ACTING P. J.




                                                              Opinion
Core Terms

                                                     Steven Werth                                                006
    Case 1:19-bk-12102-MT              Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                      Page 2 of 12
                                        Main Document    Page 9 of 30
                                        2020 Cal. App. Unpub. LEXIS 3889, *1

This appeal and cross-appeal arise out of a tragic             longer working there," Stephen and Jason discussed
embezzlement case in which a son with a gambling               dissolving Sawyer & Sawyer. When they learned the
problem stole thousands of dollars from his mother             firm had to stay in existence to maintain its group
while acting as her attorney. The mother sued her ex-          medical insurance policy, however, Stephen decided to
husband, a retired attorney who once had been the              retain his one percent interest, ensuring he and other
son's law partner, for breach of fiduciary duty when he        family members, including Wendy, would remain
failed to warn her of their son's gambling and thievery.       insured under the group policy.

The jury found for the ex-husband on the breach of             In February 2013, Wendy fired Stephen and transferred
fiduciary duty claim. The jury also found for him on his       to Jason all the legal and management work Stephen
cross-complaint [*2] against his ex-wife for breaching         had been performing for her and her companies. By that
their marital settlement agreement by suing him for            point, Wendy and Stephen were no longer speaking to
claims released in that agreement.                             each other. From February 2013 onward, Wendy barred
                                                               Stephen from access to any information about her, her
In this appeal, the ex-wife challenges the trial court's       finances, or her businesses. Wendy stated she had "lost
order denying her motion for a directed verdict against        trust in what he said he was doing to help" her. Wendy
her ex-husband for breach of fiduciary duty. She also          instructed their four children not to give Stephen any
challenges an order excluding certain evidence. In the         information about her.
cross-appeal, the ex-husband challenges only the
amount of damages awarded on the cross-complaint.              C. Jason's Embezzlement from Wendy and Her
We find neither appeal well taken and, accordingly,            Companies
affirm the judgment in all respects.
                                                               After taking over Stephen's management and law-
I                                                              related duties in 2013, Jason began embezzling from
                                                               Wendy and her companies (collectively, [*4] plaintiffs).
                                                               Between 2013 and 2016, Jason embezzled from
                                                               plaintiffs a total of $558,371. Jason accomplished the
BACKGROUND                                                     embezzlement primarily by writing checks to Sawyer &
                                                               Sawyer from the companies' accounts, depositing those
                                                               checks in Sawyer & Sawyer's operating account, and
A. The Early Days
                                                               then writing checks from that account to himself. Jason
Stephen and Wendy Sawyer1 married in 1983.                     also took $121,600 in cash from Wendy's safe deposit
                                                               box. Jason used the money to gamble and lost it all.
Together, they raised four children: Jason and Anne,
Stephen's children from a prior marriage, and Matthew          D. Jason's 2015 Confessions to Stephanie and Stephen
and Stephanie, the two children they had together.
When he married Wendy, Stephen was an attorney with            In April 2015, Jason tearfully confessed to his sister
a solo practice. In 1999, son Jason was admitted to the        Stephanie he had a gambling problem and had stolen
Bar and joined Stephen's practice. In 2004, the firm           an undisclosed amount of money from Wendy. He told
became "Sawyer & Sawyer," a limited liability                  Stephanie he was getting help from a counselor and
partnership. In approximately 2008, Stephen retired            from Gamblers Anonymous. Jason said he was working
from the firm. Despite his retirement, Stephen continued       on paying Wendy back, and begged Stephanie not to
to perform legal work for, and manage, several                 tell Wendy about the gambling or theft. He promised to
companies owned by Wendy.                                      tell Wendy once he had repaid the stolen funds.

B. The 2012 Marital Separation                                 At trial, Stephanie testified she believed Jason was no
                                                               longer gambling when he made this confession to her.
In early 2012, Wendy and [*3] Stephan separated.               She testified she believed then the amount Jason owed
Near the end of 2012, Stephen reduced his share in             Wendy was between $20,000 and $30,000, and she
Sawyer & Sawyer to one percent, with Jason holding             thought Jason could repay the debt by foregoing the
the remaining 99 percent. Because Stephen "was no              monthly retainer of $25,000 Wendy was paying [*5] him
                                                               for his work.
1 Because the parties and many of the witnesses in this case
                                                               In a telephone conversation in June 2015, Jason
share the same surname, we will refer to them by their first
names for clarity. No disrespect is intended.                  confided to Stephen his marriage was crumbling and he

                                                      Steven Werth                                           007
    Case 1:19-bk-12102-MT              Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                      Page 3 of 12
                                       Main Document     Page 10 of 30
                                        2020 Cal. App. Unpub. LEXIS 3889, *5

had a gambling problem. Jason also informed Stephen            asked about "the amount" mentioned to Stephen, Jason
he had "received some advanced fees from Wendy."               said, "I don't remember if I told him a number." Caspino
Jason told Stephen he was attending Gamblers                   then asked, "Do you recall when you told [Stephen] that
Anonymous meetings, seeing a counselor for his                 you had illegally taken money from [Wendy]?" Jason
gambling addiction, and working to catch up on the             answered, "It would have been probably maybe mid
advanced fees he had taken.                                    2015." This colloquy became the subject of an
                                                               evidentiary ruling at trial which Wendy challenges in this
E. Jason's 2016 Confession to Wendy and Examination
                                                               appeal. (See below, at p. 16.)
Under Oath
                                                               Caspino also probed Stephen's relationship with Sawyer
In late April 2016, just before leaving for a trip to China,
                                                               & Sawyer, asking whether Stephen was actively
Stephen met his children Jason and Anne for breakfast.
                                                               practicing law, billing time, receiving income, or coming
During the meal, Jason confessed to Stephen and Anne
                                                               into the office. Jason answered no to all these inquiries.
he was gambling again and had stolen over $120,000
from Wendy's safe deposit box. Stephen testified he            F. Attempts at a Negotiated Settlement
was "shocked and angry" at the news. Stephen left the
breakfast with the understanding Jason and Stephanie           After his confession to Wendy, Jason sent an e-mail to
"would be meeting with Wendy very soon" to discuss the         Stephen in China pleading for help. Jason feared
situation. Days later, Stephen left for China.                 Wendy would report him to the police and the State Bar,
                                                               and implored Stephen to do what he could to prevent
The next week, Jason met with Wendy, accompanied by            this.2 Responding while still in China, Stephen
his siblings Stephanie and Matt. Jason told Wendy he           presented a plan for how he could help Jason begin to
had stolen over $100,000 in cash from her safe deposit         pay Wendy back the embezzled funds. Stephen offered
box and thousands of dollars from her companies. He            to defer his receipt [*8] of a $1.5 million equalizing
further admitted he lost all the money gambling. By            payment Wendy owed him from their divorce settlement.
all [*6] accounts, the meeting was an emotionally              Stephen also offered to give Wendy $125,000 from his
searing experience which left Wendy hurt and furious,          own funds toward repayment of Jason's debt, and to
and Jason frightened and desperate about the impact of         return to work at Sawyer & Sawyer to help Jason build
his malfeasance on his future and on his children.             up his practice so Jason could generate fees from which
Wendy demanded Jason prepare that night a written              he could repay Wendy. Stephen suggested Jason also
confession and a full accounting of everything he had          could forgo his large monthly retainer and provide free
stolen from her. She also insisted he submit to an             legal service to Wendy's companies.
examination under oath taken by her attorney, Michael
Caspino, in which Jason would admit his guilt and              There were two roadblocks to achieving a settlement.
confirm the details of the written confession and              The first was Stephen's discovery he could not ethically
accounting. Jason complied with Wendy's demands.               condition his offer on Wendy's agreement not to report
                                                               Jason to the police or the State Bar. The second was
When Jason appeared for the examination under oath,            Wendy's demand Stephen agree to a stipulated
Stephen was still in China and received no notice of the       judgment in Wendy's favor for $1.5 million. Caspino
examination. In his sworn testimony, Jason admitted            wrote, "Essentially, we are asking you to guarantee the
stealing $558,371 from Wendy and her companies, and            proposal that you put forward that repays Wendy and
losing all the money gambling. Jason also authenticated        keeps your son out of jail." Stephen refused.
the written accounting he had given Wendy detailing the
amount he had stolen from each account, and the dates          Thereafter, Wendy filed a police report, a State Bar
of the thefts.                                                 complaint, and the underlying lawsuit.
                                                               F. The Complaint, Cross-Complaint, and Trial
During the examination under oath, Caspino asked
Jason a series of questions focused on Stephen.                Wendy and five of her businesses filed a complaint
Caspino asked Jason if he "had had discussions with            against Jason, Sawyer & Sawyer, and Stephen,
[Stephen] in the past wherein you confessed to him that
you had taken money illegally" from Wendy. Jason [*7]
responded, "I had told him that I was - I believe in my
                                                               2 Jason's siblings also e-mailed Stephen in China, pleading for
conversation with him I indicated that I had paid myself
                                                               Stephen to "rescue" Jason from the terrible consequences that
more than I was entitled to get paid." When Caspino
                                                               would follow if Wendy reported his conduct to authorities.

                                                      Steven Werth                                                 008
    Case 1:19-bk-12102-MT              Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                      Page 4 of 12
                                       Main Document     Page 11 of 30
                                        2020 Cal. App. Unpub. LEXIS 3889, *8

essentially alleging, "During the time period of 2011 to       it more prejudicial [*11] than probative.
2015, [*9] Defendants misappropriated, embezzled or
converted funds in excess of $1 million." The stated           At trial, plaintiffs renewed their effort to introduce into
causes of action included breach of contract,                  evidence Jason's excluded prior statement about his
conversion, and breach of fiduciary duties. Along with         mid-2015 conversation with Stephen. Plaintiffs wanted
his answer, Stephen filed a cross-complaint against            Jason's prior statement admitted to bolster Stephanie's
Wendy alleging she breached their marital settlement           trial testimony she and Stephen had discussed Jason's
agreement by suing on claims she had released in the           "stealing and gambling" over the telephone in April
agreement.                                                     2015. In their opening brief, plaintiffs characterize the
                                                               issue as a "classic 'he said, she said'" dispute, citing
Jason and Sawyer & Sawyer did not contest liability at         Stephen's testimony Stephanie lied when she testified
trial. Jason refused to testify, invoking his Fifth            the two of them talked in 2015 "about Jason stealing[.]"
Amendment privilege against self-incrimination. The            Stephen testified he knew nothing about Jason's
only jury issue for these two defendants was damages.          "stealing" in 2015; Stephen insisted he first learned
                                                               Jason had stolen from Wendy in late April 2016 when
Plaintiffs based their sole theory of liability on Stephen's   he, Jason, and Anne had breakfast together before his
alleged breach of his fiduciary duties by failing to warn      trip to China. Stephen testified that in 2015 he knew
Wendy of Jason's gambling and stealing. According to           only that Jason had taken "advanced fees," which
plaintiffs, had Stephen warned Wendy in mid-2015,              Stephen did not consider "stealing."3
when he purportedly learned Jason had a gambling
problem and was stealing, Wendy could have acted to            Plaintiffs' counsel Caspino argued he should be allowed
greatly reduce her losses, most of which occurred in late      to use Jason's prior sworn statement to impeach
2015. Consequently, a crucial disputed issue at trial was      Stephen's assertion he knew nothing in 2015 of Jason's
when Stephen discovered Jason had stolen from                  "stealing." Caspino argued Jason's prior statement
Wendy.                                                         regarding what he told his father in mid-2015 "is clear-
                                                               as-day impeachment [*12] of what [Stephen] just said
The only evidence on the issue came from two                   up here." Caspino stated, "[Stephen] says Jason never
witnesses: Stephen, who testified he only learned of           said, 'I stole . . . .' . . . And I have a statement from
Jason's theft in 2016, and Stephanie, who testified [*10]      Jason saying, 'I told my dad I illegally took money.'" The
Stephen knew about the theft in mid-2015. Stephanie            trial court, however, disagreed with Caspino's
testified she and Stephen had a telephone conversation         characterization of the excluded statement.
in April 2015 in which they discussed Jason's "stealing
and gambling." Stephanie said Stephen advised her in           The trial court stated, "I don't see anything in this - from
that conversation not to tell Wendy about "the                 the part that was excluded . . . where Jason says . . .
embezzlement, the gambling," because "he thought it            that he told his dad that he stole." The court went on,
would shatter her and ruin the family and hurt Jason."         "There's no doubt that Jason admits to illegal conduct . .
                                                               . throughout his examination under oath. What you're
G. Exclusion of Part of Jason's Prior Sworn Statement
                                                               trying to do is get testimony where he said, 'I told my
Before trial, Stephen filed a motion in limine to exclude      dad it was illegal.' . . . [¶] And that's the impeachment I
Jason's testimony at the prelitigation examination under       don't see here."4 Accordingly, the court refused to allow
oath as inadmissible hearsay, among other grounds for
exclusion. The trial court agreed to exclude on hearsay
                                                               3 Stephen    testified he did not consider Jason's taking
grounds that portion of Jason's prior statement which
                                                               advanced fees "to be a problem" because of his own
concerned his mid-2015 conversation with Steven.
                                                               experience receiving advanced fees in his "30-year legal
Essentially, the court ruled inadmissible Jason's
                                                               career." Stephen stated he would put advanced fees in his
colloquy with attorney Caspino in which Jason said he          firm's operating account and then "do work for the client and
had "indicated" to Stephen, in a "mid 2015"                    bill against the advanced fee." Stephen also testified Jason's
conversation, "that I had paid myself more than I was          admission of his gambling problem did not cause him to
entitled to get paid." The court rejected plaintiffs'          suspect Jason of stealing from Wendy. Stephen explained his
contention the prior statement was admissible under the        own father had a serious gambling problem, but never stole
hearsay exception for a "declaration against interest."        from anyone.
(Evid. Code, § 1230.) The court additionally excluded
                                                               4 Stephen's counsel pointed out Jason did not say in the
the statement under Evidence Code section 352, finding
                                                               excluded statement he told Stephen he had "illegally" taken

                                                      Steven Werth                                                009
     Case 1:19-bk-12102-MT                Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                         Page 5 of 12
                                          Main Document     Page 12 of 30
                                           2020 Cal. App. Unpub. LEXIS 3889, *12

Caspino to introduce the excluded statement into                    conversation with Stephen.
evidence by way of impeachment. The court stated, "So
I am going to stick with my prior ruling that this is               Stephen also appealed from the judgment, challenging
hearsay[.]"                                                         only the amount of damages awarded on the cross-
                                                                    complaint.
H. Wendy's Motion for Directed Verdict
                                                                    II
At the close of evidence, plaintiffs moved for a directed
verdict on their breach of fiduciary claim against
Stephen.5 Plaintiffs argued they had established their
claim based solely on Stephen's testimony. The trial                DISCUSSION
court denied the motion, finding [*13] Stephen had
presented sufficient evidence to show he did not breach
                                                                    A. The Trial Court Properly Denied Plaintiffs' Motion for
his fiduciary duty.
                                                                    Directed Verdict
I. The Verdict and Posttrial Motions
                                                                    Plaintiffs contend the trial court erred in denying their
On the complaint, the jury awarded plaintiffs damages               motion for a directed verdict against Stephen on their
against Jason and Sawyer & Sawyer in the amount of                  breach of fiduciary duties claim. Essentially, plaintiffs
$740,645.84. The jury found Stephen did not breach a                argue "undisputed" evidence established both that
fiduciary duty to any of the plaintiffs.                            Stephen as a partner of Sawyer & Sawyer owed them
                                                                    fiduciary duties, and that Stephen breached those duties
On the cross-complaint, the jury found Wendy breached               by failing to warn Wendy of Jason's gambling and theft.
the marital settlement agreement which was                          Plaintiffs' argument lacks merit. As we explain below,
incorporated into the divorce judgment, and the breach              substantial evidence supports the finding Stephen was
caused harm to Stephen. The parties had stipulated                  not a partner with Sawyer & Sawyer. That finding
during the trial that in the event the jury found Wendy             necessarily dooms the breach of fiduciary duties claim
had breached the agreement, the trial court would                   because Stephen's purported partnership status was the
determine the damages owed to Stephen. The fees                     only basis for plaintiffs' contention he [*15] owed them
awarded as damages turned on the trial court's                      fiduciary duties. Consequently, the trial court properly
interpretation of the attorney fees clause of the                   denied plaintiffs' motion for directed verdict.
agreement, discussed below. The trial court awarded
Stephen attorney fees of $221,292.82 as damages on                  1. The Standard of Review
the cross-complaint, out of the $597,740.34 in attorney
fees Stephen incurred in defending the action.                      In an appeal challenging the denial of a directed verdict,
                                                                    our task is to determine whether substantial evidence
Plaintiffs moved for a new trial, arguing the trial court           supports the verdict. (Howard v. Owens Corning (1999)
erred in excluding Jason's sworn statement about his                72 Cal.App.4th 621, 630, 85 Cal. Rptr. 2d 386
mid-2015 conversation with Stephen. Wendy also filed a              (Howard).) "Only if there was no substantial evidence in
motion for judgment notwithstanding the verdict on                  support of the verdict could it have been error for the
Stephen's [*14] cross-complaint. Stephen opposed                    trial court earlier to have denied [appellant]'s motion for
both motions, and the trial court denied both.                      directed verdict." (Ibid.; accord, Miller v. Elite Ins. Co.
                                                                    (1980) 100 Cal.App.3d 739, 757, 161 Cal. Rptr. 322
Wendy filed the instant appeal from the              judgment,      [directed verdict is proper only if "'no other reasonable
challenging the trial court's order denying the      motion for     conclusion is legally deducible from the evidence'"].)
directed verdict and the evidentiary ruling           excluding
Jason's prior statement about his                     mid-2015      Our review is "governed by the well-established
                                                                    standard of review applicable to any claim that a
the advanced fees, only that he had taken them: "The illegally      judgment or finding is not supported by the evidence in
taking money, of course, is Mr. Caspino's words."                   the record. . . . [W]e must consider all of the evidence in
5 Plaintiffs
                                                                    the light most favorable to the prevailing party, giving it
          also moved for a directed verdict against Jason and
                                                                    the benefit of every reasonable inference, and resolving
Sawyer & Sawyer, who did not oppose the motion. The trial
court entered a directed verdict against both these defendants
                                                                    conflicts in support of the judgment. [Citations.] . . . [¶] . .
on the issue of liability, finding they breached fiduciary duties   . Our authority begins and ends with a determination as
owed to plaintiffs.                                                 to whether, on the entire record, there is any substantial

                                                          Steven Werth                                                   010
     Case 1:19-bk-12102-MT                Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                         Page 6 of 12
                                          Main Document     Page 13 of 30
                                            2020 Cal. App. Unpub. LEXIS 3889, *15

evidence, contradicted or uncontradicted, in support of              duties owed to firm clients. The law, of course, is
the judgment." (Howard, supra, 72 Cal.App.4th at pp.                 otherwise.
630-631.)6
                                                                     3. The Law on What Constitutes a Partnership
2. The Factual Dispute Over Whether Stephen Was a
Partner                                                              The Corporations Code defines a partnership as "an
                                                                     association of two or more persons to carry on as
Plaintiffs argued in their motion for directed verdict that          coowners a business for profit formed under Section
undisputed evidence established Stephen was a partner                16202, predecessor law, or comparable law of another
of Sawyer & Sawyer when he admittedly learned in mid-                jurisdiction . . . ." (Corp. Code, § 16101, subd. (9).) The
2015 Jason had a gambling problem and had taken                      case law holds the "defining attributes" of a partnership
"advanced fees" from Wendy. Establishing Stephen was                 are co-ownership of partnership property and the
a partner was essential to the breach of fiduciary duties            sharing of profits and losses. (Carolina Casualty Ins. Co.
claim because, as plaintiffs explain, "[T]he source of               v. L.M. Ross Law Group, LLP (2012) 212 Cal.App.4th
Stephen's fiduciary duties is the fact that he was a                 1181, 1193, fn. 6, 151 Cal. Rptr. 3d 628, citing
partner of the law firm of Sawyer & Sawyer and all of the            Chambers v. Kay (2002) 29 Cal.4th 142, 151, 126 Cal.
plaintiffs were firm clients." (Italics omitted.) In other           Rptr. 2d 536, 56 P.3d 645 (Chambers).) "Whether a
words, if Stephen lacked partnership status, he owed no              partnership . . . exists is primarily a factual question to
fiduciary duties to plaintiffs as clients of the firm.               be determined by the trier of fact from the evidence and
                                                                     inferences to be drawn therefrom. [Citations.]" (Bank of
Plaintiffs argued in their motion, and contend on appeal,            California v. Connolly (1973) 36 Cal.App.3d 350, 364-
three undisputed facts establish as a matter of law                  365, 111 Cal. Rptr. 468 [substantial evidence supported
Stephen was a Sawyer & Sawyer partner at the relevant                finding no partnership existed where purported partners
times. The three undisputed facts were as follows:                   did not share business losses and lacked "essential
Stephen was then a one percent owner of Sawyer &                     element of right to joint control" of business].)
Sawyer; he was included on the firm's malpractice
policy; and "Sawyer & Sawyer's website still described               Chambers, supra, 29 Cal.4th 142, involved a fee dispute
Stephen as senior partner."                                          between two attorneys who served as cocounsel on a
                                                                     contingency fee case. Only one of the two attorneys had
Not surprisingly, plaintiffs cite no authority supporting
                                                                     been retained by the client. In Chambers the two
their contention these three [*17] facts alone compel a
                                                                     attorneys maintained separate practices, although they
finding Stephen was a law firm partner with fiduciary
                                                                     shared office space and occasionally [*18] worked
                                                                     together. The lawyers agreed in writing to split the
6 Sidestepping
                                                                     contingency fee on the client's case, but they failed to
                 the rule we review the denial of a directed
                                                                     obtain the client's consent to the fee sharing
verdict for substantial evidence, plaintiffs argue we must
                                                                     arrangement in violation of Rule 2-200(A)(1) of the
review de novo the finding Stephen owed no fiduciary duties to
plaintiffs because "'[t]he existence and scope of a fiduciary        California Rules of Professional Conduct, which
duty is a question of law[.]' [Citation.]" This argument fails to    prohibits an attorney from splitting a legal fee "'with a
recognize that where the existence of a fiduciary relationship       lawyer who is not a partner of, associate of, or
is a factual question upon which the parties offered conflicting     shareholder with the member,'" absent written consent
evidence, the trier of fact's finding on that question is reviewed   from the client after full disclosure of the fee-splitting
for substantial evidence. (Liodas v. Sahadi (1977) 19 Cal.3d         agreement. (Chambers, supra, 29 Cal.4th at p. 145.)
278, 284, 137 Cal. Rptr. 635, 562 P.2d 316 (Liodas) [rejecting
argument attorney was fiduciary as a matter of law because "it       When the retained attorney refused to share the
is clear that the existence of a fiduciary relationship, and the     eventual fee with his "nonretained" cocounsel, the latter
termination thereof, was a factual question upon which               sued on a theory of quantum meruit. The trial court
conflicting evidence was presented to the jury"].)
                                                                     entered summary judgment for the defendant attorney
Plaintiffs argue in Liodas [*16] there was conflicting evidence      on the ground noncompliance with the ethical rule
on whether a fiduciary duty existed, but here the existence of       barred court-ordered apportionment of the fee. The
Stephen's fiduciary duty can be decided as a matter of law           Supreme Court in Chambers, supra, 29 Cal.4th 142,
based on three undisputed facts. As we explain in the next           affirmed. One of the issues on appeal was whether the
subpart of this opinion, the three facts plaintiffs cite do not      two attorneys were "partners" and therefore exempt
compel a finding as a matter of law that Stephen was a partner       from the ethics rule. The Supreme Court concluded the
of Sawyer & Sawyer at the relevant times.

                                                           Steven Werth                                               011
    Case 1:19-bk-12102-MT              Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                      Page 7 of 12
                                       Main Document     Page 14 of 30
                                        2020 Cal. App. Unpub. LEXIS 3889, *18

evidence was to the contrary.                                   operating account.

"Chambers and Kay were not in a partnership and were            Stephen also presented evidence showing that although
not each other's partner as those terms are commonly            in 2015 he remained listed as an insured on the firms'
understood." (Chambers, supra, 29 Cal.4th at p. 150.)           legal malpractice policy, in January 2014 he sent an e-
After quoting the Corporations Code provision defining a        mail to Sawyer & Sawyer's insurance broker confirming
partnership as "'an association of two or more persons          he had retired from the practice of law years earlier.
to carry on as [*19] coowners a business for profit,'" the      Finally, in counterpoint to plaintiffs' evidence the firm's
high court summarized the case law on what makes a              website still identified Stephen as a partner in 2016,
partnership: "Generally, a partnership connotes co-             Stephen testified he did not hold himself out as a
ownership in partnership property, with a sharing in the        partner, despite the representations on the website.
profits and losses of a continuing business. [Citation.]
Here, no evidence suggests that Chambers and Kay                Without offering supporting authority or argument,
acted as co-owners of a law firm or law office, or that         plaintiffs flatly assert Stephen's testimony he "had
they contemplated sharing in the profits and losses of a        retired from the practice of law by early 2013" and "did
continuing business engaged in the practice of law." (Id.       not share in the revenue or expenses of the firm" is
at pp. 150-151.)                                                "irrelevant" to determining whether he was a partner in
                                                                the firm during [*21] the relevant times. The contention
Under the case law, Stephen's status as a Sawyer &              is meritless. As the Supreme Court held in Chambers,
Sawyer partner depended on proof Stephen and Jason              supra, 29 Cal.4th 142, attorneys are not partners unless
shared profits and losses and otherwise "acted as               they act as coowners of the law practice and share in
coowners" of the firm at the relevant times. (Chambers,         the firm's profits and losses. (Id. at pp. 150-151.)
supra, 29 Cal.4th at pp. 150-151.) We found no
authority supporting plaintiffs' contention Stephen's one       We conclude substantial evidence supports the finding
percent ownership interest in Sawyer & Sawyer,                  Stephen was not a partner of the firm and, therefore,
inclusion in the firm's malpractice policy, and website         owed no fiduciary duties to plaintiffs.8 Accordingly, the
listing as a partner, established he was a partner as a         trial court correctly denied plaintiffs' motion for a directed
matter of law.                                                  verdict on their claim for breach of fiduciary duties.
                                                                (Howard, supra, 72 Cal.App.4th at p. 630.)9
3. Substantial Evidence Supports the Finding Stephen
Owed No Fiduciary Duties to Plaintiffs                          B. Because Stephen Owed No Fiduciary Duties to
                                                                Plaintiffs, the Exclusion of Jason's Prior Testimony
At trial, Stephen presented ample evidence disputing            Could Not Constitute Reversible Error
plaintiffs' assertion he was a Sawyer & Sawyer partner
at the relevant times. Specifically, Stephen testified he       Plaintiffs argue, as an alternative basis for reversing the
had retired from the firm in [*20] 2008 and retained his        judgment, the trial court committed prejudicial error in
one percent interest in the firm only to keep the firm in       excluding Jason's prior sworn statement about his 2015
existence so it could continue offering its group medical       conversation with Stephen. Plaintiffs contend the court
insurance policy to his family members. Stephen                 wrongly excluded the prior statement as hearsay based
testified since 2008 he received no income from the             on a "misunderstanding" of the law regarding the
firm, paid none of its expenses, and did not work for firm      hearsay exception for a declaration against interest
clients.7 The evidence also showed Jason was the sole           (Evid. Code, § 1230).10 Plaintiffs also argue the court
signatory on Sawyer & Sawyer's client trust account and

                                                                8 As  stated above, plaintiffs maintain that "the source of
7 Though   Stephen continued to provide legal services to his
                                                                Stephen's fiduciary duties is the fact that he was a partner of
then-wife Wendy and her companies after his 2008 retirement,
                                                                the law firm of Sawyer & Sawyer and all of the plaintiffs were
that attorney-client relationship ended when Wendy fired him
                                                                firm clients." (Italics omitted.)
in February 2013. From then on, Stephen performed no legal
work for her or her businesses, and Wendy explicitly cut        9 We    need not discuss plaintiffs' additional argument
Stephen off from access to any information about her, her       "undisputed" evidence established Stephen breached his
finances, or her businesses. Moreover, given Wendy's            fiduciary duties as a matter of law. Stephen could not breach a
testimony she fired Stephen because she lost trust in him,      nonexistent duty.
there was no basis for implying a confidential relationship
between them which could give rise to fiduciary duties.         10 Plaintiffs   argue Jason's prior testimony was also admissible

                                                       Steven Werth                                                   012
    Case 1:19-bk-12102-MT              Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                      Page 8 of 12
                                       Main Document     Page 15 of 30
                                        2020 Cal. App. Unpub. LEXIS 3889, *21

abused its discretion in ruling the evidence inadmissible      substantially had Stephen warned her of Jason's
on the additional ground it was more prejudicial than          thievery when he learned of it in mid-2015 before her
probative (Evid. Code, § 352). We need not reach the           biggest losses occurred.
merits [*22] of these arguments, however, because
even assuming the trial court erred in excluding Jason's       There is a fatal defect in plaintiffs' argument: It
prior testimony, that ruling would not constitute              presumes Stephen had a duty to warn Wendy of
reversible error.                                              Jason's gambling and stealing. As discussed in the
                                                               preceding section, the jury found Stephen did not owe
Appellate courts will reverse a judgment only if the error     fiduciary duties to plaintiffs, and substantial [*24]
resulted in a miscarriage of justice. (F.P. v. Monier          evidence supports that finding. Because Stephen had
(2017) 3 Cal.5th 1099, 1107-1108, 225 Cal. Rptr. 3d            no legal duty to warn Wendy of Jason's gambling and
504, 405 P.3d 1076 [California Constitution prohibits          stealing, the wrongful exclusion of evidence on when
reversal for improper rejection of evidence or other           Stephen learned about Jason's gambling and stealing
procedural error "'unless, after an examination of the         could not have affected the verdict.
entire cause, including the evidence, the court shall be       C. The Trial Court Applied the Proper Measure of
of the opinion that the error complained of has resulted       Damages for Wendy's Breach of the Marital Settlement
in a miscarriage of justice].)'" "[T]rial error is usually     Agreement
deemed harmless in California unless there is a
'reasonabl[e] probab[ility]' that it affected the verdict.     In his cross-appeal, Stephen argues the trial court
(People v. Watson (1956) 46 Cal.2d 818, 836, 299 P.2d          applied the wrong measure of damages for Wendy's
243.)" (College Hospital Inc. v. Superior Court (1994) 8       breach of their marital settlement agreement (MSA).
Cal.4th 704, 715, 34 Cal. Rptr. 2d 898, 882 P.2d 894.)         The MSA was incorporated into the family law judgment,
                                                               which was entered on June 4, 2014. Essentially,
In attempting to demonstrate reversible error here,            Stephen argues the court erred in interpreting the
plaintiffs argue Jason's prior sworn statement had             attorney fees provision in the MSA as allowing an award
significant probative value. Plaintiffs assert, "Besides       of only the fees he incurred in defending claims
Stephanie's testimony, Jason's declaration was the only        released in the MSA, rather than his fees in defending
other piece of evidence establishing that Stephen knew         the entire case. Stephen also argues, in the event we
in mid-2015 of the acts of theft." Plaintiffs argue Jason's    affirm that interpretation, we still must reverse the
prior statement would have buttressed Stephanie's              damages award because the trial court abused its
testimony she and Stephen discussed Jason's stealing           discretion in excluding the attorney fees incurred during
in mid-2015, providing vital corroboration in a case that      trial. Neither argument has merit.
had devolved into [*23] a bitter "he said, she said"
credibility contest between father and daughter.               1. Background Facts and Procedure
Plaintiffs argue Jason's corroboration would have swung
                                                               The MSA included a broad, comprehensive waiver of all
the contest in Stephanie's favor. They assert, "Had
                                                               claims, known and unknown, that Wendy and [*25]
Jason's statement been admitted, it is reasonably
                                                               Stephen had against each other on the date the court
probable that the jury would have reached a different
                                                               entered the divorce judgment. The MSA also included
verdict."
                                                               an attorney fees provision which stated: "If either party
Plaintiffs further contend the timing of Stephen's             brings an action against the other concerning or
discovery of Jason's thefts was of "critical importance . .    otherwise trying to [enforce] a right, matter or claim
. in light of the uncontradicted expert testimony that         being released hereunder, then the moving party shall
Stephen's failure to act once he was on notice would be        pay all reasonable attorney fees and costs of the other
a breach of his fiduciary duties[.]" (Italics added.)          party to defend such action."11 (MSA, ¶ 10.)
Consequently, proof Stephen got that "notice" in mid-
                                                               In his cross-complaint, Stephen alleged Wendy
2015 would establish when Stephen breached his
                                                               breached the MSA's mutual release provision by suing
fiduciary duties to plaintiffs. That proof, in turn, was
                                                               him for released claims. Stephen further alleged
relevant to plaintiffs' damages claim because plaintiffs
contend Wendy could have reduced her damages

                                                               11 The parties agree the MSA contained a typographical error
under the hearsay exception for a vicarious admission (Evid.   in this provision, replacing the intended word "enforce" with
Code, § 1224).                                                 the incorrect word "endorse."

                                                      Steven Werth                                               013
    Case 1:19-bk-12102-MT             Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                     Page 9 of 12
                                      Main Document     Page 16 of 30
                                       2020 Cal. App. Unpub. LEXIS 3889, *25

Wendy's breach made her liable under the MSA for all          the MSA was unambiguous and entitled him to recover
his attorney fees and costs incurred in defending the         all his fees, he provided at the trial court's request a
lawsuit. After the jury found Wendy breached the MSA,         proposed apportionment of fees. Stephen based the
and the breach caused damages to Stephen, the trial           apportionment on the damages awarded against Jason
court decided the issue of damages pursuant to an             and Sawyer & Sawyer, 46 percent which applied to acts
earlier stipulation of the parties.                           that predated the divorce judgment. Stephen argued in
                                                              the event the court ruled apportionment was necessary,
In his motion for attorney fees, Stephen requested all        he should be awarded at least 46 percent of the total
the fees and costs he incurred in the lawsuit, which          fees and costs he incurred in defending the case.
amounted to $597,740.34. In opposition, Wendy argued
Stephen was entitled under the MSA to recover only            2. The Trial Court's Ruling
attorney fees incurred to defend waived claims, i.e.,
                                                              The trial court ruled Stephen [*28] could not recover all
claims stemming from actions before entry of the
                                                              the fees and costs he incurred in the action. Of the
divorce     judgment.     The [*26]     court    ordered
                                                              nearly $598,000 Stephen sought as damages under the
supplemental briefing on the question of whether the
                                                              MSA, the court awarded Stephen $221,292.82.
word "action" in the attorney fees provision was
ambiguous, and how the court should interpret "action"        The court explained its reasoning as follows: "Here, the
as used in the provision. The court also invited Stephen      term 'action' is susceptible to two reasonable
to "include a proposed apportionment(s) of attorney's         interpretations when applied to the circumstances of this
fees and costs in light of the court's finding the term       case. (See Dore v. Arnold Worldwide, Inc. (2006) 39
'action' may be ambiguous."                                   Cal.4th 384, 46 Cal. Rptr. 3d 668, 139 P.3d 56.)
                                                              Interpreting the term 'action' to broadly cover this entire
Stephen argued in his supplemental brief the word
                                                              civil action would not give effect to the parties' original
"action" was unambiguous and meant "civil suit." Under
                                                              intent, as evidenced by the agreement and extrinsic
the plain meaning of "action," Stephen argued, he was
                                                              evidence. The indemnification clause is part of the
entitled to recover all his fees and costs in defending the
                                                              larger release in Section 10 of the MSA. That release
entire lawsuit. Wendy challenged Stephen's assertion
                                                              applies only to claims accruing 'before the date of
"the term 'action' includes the 'entire proceeding,'
                                                              execution of this Agreement.' The extrinsic evidence
regardless of the breadth of said proceeding[.]" (Original
                                                              shows that in negotiating the release and
italics.) She asserted Stephen's interpretation was "at
                                                              indemnification in Section 10, the parties intended 'to
odds with the terms of the MSA and the facts," and
                                                              protect both [sides] from the other one bringing any civil
argued, "The terms of the MSA need to be read in
                                                              suit.' There is no evidence that the parties intended to
context with common sense." Wendy contended
                                                              prevent the other from bringing future claims that had
Stephen was entitled to recover only attorney fees
                                                              not yet accrued as of the date of the agreement."
incurred in the defense of claims predating the judgment
because, she explained, "The MSA unambiguously                The trial court further found "the majority of time
states that the only claims being released are those that     expended after February 2, 2018 was not reasonably
had accrued at the time of signing."                          incurred in the defense of released claims" because on
                                                              that date the court [*29] had issued an in limine ruling
The [*27] trial court received extrinsic evidence to
                                                              which excluded evidence of damages released by the
resolve the ambiguity. Both parties relied on the
                                                              MSA. Accordingly, the court reduced Stephen's fee
correspondence their family law attorneys exchanged in
                                                              request by $116,633, and then applied Stephen's
negotiating the language of the attorney fees provision.
                                                              proposed apportionment of 46 percent. The result was
There was no dispute regarding this evidence; the
                                                              an award of $221,292.82 in fees to Stephen.
parties simply disagreed as to what the letters and e-
mails meant. Both sides argued the correspondence             3. The Trial Court Properly Interpreted "Action" in the
supported their respective interpretation of the MSA.         MSA
Wendy also submitted a recent declaration from her
family law attorney, Cara Elkin, who stated it was never      Stephen contends the trial court erred in interpreting
the parties' intent to release any claim for future acts      "action" to mean "less than the full lawsuit[.]" He asserts,
performed after entry of the judgment.                        "The word 'action' is unambiguous; it means a civil suit."
                                                              In support, Stephen cites both the Code of Civil
Though Stephen insisted the word "action" as used in


                                                     Steven Werth                                              014
     Case 1:19-bk-12102-MT                Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                        Page 10 of 12
                                          Main Document     Page 17 of 30
                                            2020 Cal. App. Unpub. LEXIS 3889, *29

Procedure12 and Black's Law Dictionary.13 Stephen also               10, italics added.) The "action" the fees provision refers
contends "the California Supreme Court has observed                  to is an action to enforce [*31] a released claim, not an
that 'an "action" is synonymous with a lawsuit,'" citing             action "that include[s] released claims," as Stephen
Mountain Air Enterprises, LLC v. Sundowner Towers,                   contends. Consequently, we conclude the language of
LLC (2017) 3 Cal.5th 744, 753, 220 Cal. Rptr. 3d 650,                the contract itself reveals the parties' intention only
398 P.3d 556. After citing this consensus on the                     attorney fees incurred in defending released claims are
meaning of "action," Stephen argues the court here "did              recoverable.
not give the word 'action' in the parties' contract its usual
meaning. . . . In interpreting 'action' to mean only                 The extrinsic evidence of the parties' written
'released claims,' the trial court committed error."                 negotiations over the wording of the attorney fees
                                                                     provision also supports this interpretation. The
Stephen correctly asserts we must review the trial                   correspondence between counsel makes clear Wendy
court's interpretation of the MSA's attorney fees                    wanted to discourage Stephen from suing over released
provision de novo, given "there is no conflicting extrinsic          claims. In the letter in which Wendy's attorney, Elkin,
evidence as to its meaning. [Citation.]" (Brandwein v.               first suggested the attorney fees provision, Elkin
Butler (2013) 218 Cal.App.4th 1485, 1497-1498, 161                   proposed, "[I]f Mr. Sawyer brings any civil suit against
Cal. Rptr. 3d 728; accord, Founding Members of the                   [Wendy], for any claim that arose or would arise as of
Newport Beach Country Club v. Newport Beach Country                  the date of entry of the Judgment, he agrees to pay for
Club, Inc. (2003) 109 Cal.App.4th 944, 955, 135 Cal.                 her attorneys' fees in that suit." Though these claims
Rptr. 2d 505 ["when [*30] the competent extrinsic                    certainly would be covered by the mutual release, Elkin
evidence is not in conflict, the appellate court                     explained Wendy wanted "this extra protection."
independently construes the contract"].) In our de novo
review, we reach the same conclusion as the trial court.             When Stephen responded by requesting the attorney
                                                                     fees provision be made mutual by including a
Notwithstanding Stephen's assertion the attorney fees                "'prevailing party'" provision, Wendy refused and
provision is "unambiguous," we note his interpretation               insisted on a "'moving party'" provision instead. In an e-
depends on a subtle yet crucial rewriting of its terms.              mail, Elkin explained Wendy insisted the award be
Stephen asserts, "Wendy and Stephen unambiguously                    against the [*32] "'moving party,'" rather than for a
agreed that if either party sued the other in a lawsuit that         "'prevailing party'" "to protect both our clients from the
included released claims, the prty who sued would be                 other one bringing any civil suit. The intent is that
liable for all fees reasonably incurred to defend that               regardless of who prevails, it is the moving party who
lawsuit." (Italics added.) Stephen's rewriting of the                must pay for the other's fees."
provision is telling; it betrays his comprehension the
actual language of the MSA is more restrictive than he               Stephen argues this same e-mail exchange supports his
admits.                                                              expansive interpretation of "action." Stephen contends
                                                                     the exchange proves "the provision means that in a
The MSA uses "action" twice in the same sentence, and                lawsuit that included released claims, the plaintiff would
the repeated use makes the intended meaning clear. "If               have to pay the defendant's fees regardless of who
either party brings an action against the other                      prevailed. [The parties] bargained for specific
concerning or otherwise trying to [enforce] a right,                 consequences if that happened: the plaintiff would have
matter or claim being released hereunder, then the                   to pay all fees and costs the defendant reasonably
moving party shall pay all reasonable attorney fees and              incurred to defend that lawsuit." (Italics added.)
costs of the other party to defend such action." (MSA, ¶
                                                                     Again, Stephen's argument attempts a subtle rewrite of
                                                                     the provision in issue. Nowhere in the e-mail exchange
                                                                     is there a statement the "action," which would trigger an
12 Section 22 of the Code of Civil Procedure defines "action" to     attorney fees award was an action "that included
mean "an ordinary proceeding in a court of justice by which          released claims," as opposed to an action to enforce
one party prosecutes another for the declaration, enforcement        released claims. Nonetheless, Stephen argues Wendy's
or protection of a right, the redress or prevention of a wrong,      insistence fees be awarded to the "moving party" rather
or the punishment of a public offense."                              than "prevailing party" proves the term "action" includes
13 Stephen asserts, "Black's Law Dictionary . . . defines 'action'   "a lawsuit with a mixture of released claims and
to mean '[a] civil or criminal judicial proceeding.' (ACTION,        future [*33] claims," and this proper interpretation of
Black's Law Dict. (10th ed. 2014).)"

                                                           Steven Werth                                              015
        Case 1:19-bk-12102-MT            Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                       Page 11 of 12
                                         Main Document     Page 18 of 30
                                          2020 Cal. App. Unpub. LEXIS 3889, *33

"action" entitles him to recover all his fees incurred in          incurred to defend" the entire lawsuit. The extrinsic
defending the entire action, not just released claims.             evidence actually supports the contrary conclusion that
                                                                   the attorney fees provision was intended to award only
Here is Stephen's argument: "In a lawsuit with only                fees incurred to defend released [*35] claims. As Elkin,
released claims, with either phrase the defendant would            Wendy's family law counsel, stated in her declaration,
be awarded attorney's fees and costs. The plaintiff in             "There was no discussion nor intent that the Moving
such a case would be the 'moving party' and would be               Party Clause cover any claims that would potentially
responsible for fees. The claims would be barred by the            arise AFTER the Judgment for Dissolution was
release, making the defendant the prevailing party. So if          entered."
they agreed to a 'prevailing party' provision, the
defendant would be awarded attorney's fees and costs.              We conclude, based on our de novo review of the
                                                                   contractual language and the extrinsic evidence, the
"In a lawsuit with only future claims, the release would           attorney fees provision in the MSA did not entitle
not apply, and the fees provision would not be triggered.          Stephen to recover all his fees and costs in defending
With either phrase, there would be no award of fees.               the action. The trial court properly concluded Stephen
                                                                   was entitled to recover only those fees and costs related
"The difference between 'moving party' and 'prevailing
                                                                   to his defense of released claims.
party' would matter only in a case in which the plaintiff
sued on both released claims and future claims. In such            4. The Trial Court Did Not Abuse its Discretion in
a lawsuit, the defendant would be the 'prevailing party'           Excluding from the
only if the defendant defeated the future claims.
Because of that, Wendy and her counsel did not want a              Attorney Fees Award the Fees Incurred During Trial
'prevailing party' fee provision—they wanted the plaintiff
                                                                   Finally, Stephen argues that in the event we interpret
to be responsible for all attorney's fees and costs.
                                                                   the MSA as allowing the award of only fees and costs
[¶] [*34] By choosing 'moving party,' there would be an
                                                                   incurred in defending released claims (i.e., claims
award of fees regardless of who prevailed."14 (Italics
                                                                   predating the June 4, 2014 divorce judgment), the trial
added.)
                                                                   court abused its discretion by the manner in which it
In other words, Stephen argues Wendy wanted a                      calculated that award. Specifically, Stephen argues the
"moving party" provision to ensure Stephen would be                court erred when it "excluded all attorney's fees incurred
held liable for the attorney fees she incurred to defend           during trial." The argument lacks merit.
against released claims regardless of whether the action
                                                                   In calculating the attorney fees awarded as damages on
Stephen filed stated only released claims or stated a
                                                                   the cross-complaint, [*36] the trial court excluded
"mixture" of released claims and future claims. Stephen
                                                                   Stephen's attorney fees incurred during trial. The court
suggests Wendy feared a "prevailing party" provision
                                                                   based that decision on its in limine ruling excluding
would allow Stephen to evade the contractual penalty
                                                                   evidence of damages released in the MSA upon entry of
for suing her on released claims by including in the
                                                                   the divorce judgment. The court reasoned "the majority
action future claims upon which he was sure to prevail.
                                                                   of time expended after" the date of the in limine ruling
Even if Stephen correctly intuits Wendy's motivation for           "was not reasonably incurred in the defense of released
insisting on the "moving party" provision, the parties             claims."
agreement on that provision does not prove Stephen's
                                                                   Stephen argues it was error to exclude those fees
contention the parties intended "that in a lawsuit that
                                                                   incurred during trial "because Wendy pursued the
included released claims, . . . the plaintiff would have to
                                                                   released claims throughout the trial." In support of this
pay all fees and costs the defendant reasonably
                                                                   assertion, Stephen contends that although plaintiffs'
                                                                   damages expert prepared a new report in response to
                                                                   the court's ruling on Stephen's in limine motion, the
14 Of course, Stephen's argument ignores the solution the trial    revised report "still included amounts Jason took in 2013
court adopted here. In a case involving a "mixture" of released    and early 2014." Stephen further asserts, "Though
and future claims, a trial court could penalize the moving party   claims based on acts in 2013 and early 2014 were
for including the released claims in the case, regardless of       released and should not have been sought under the
which side prevailed, by awarding attorney fees for the            trial court's ruling, Plaintiffs continued to seek them."
defense of only the released claims based on an
apportionment of fees between released and future claims.

                                                         Steven Werth                                              016
      Case 1:19-bk-12102-MT            Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                     Page 12 of 12
                                       Main Document     Page 19 of 30
                                        2020 Cal. App. Unpub. LEXIS 3889, *36

The argument is entirely misleading. Stephen ignores
the fact plaintiffs still had to litigate their damages claim
against Jason and Sawyer & Sawyer. In his trial                 End of Document
testimony, the expert explained his revised report
segregated the amounts Jason owed from [*37] 2013
and early 2014, before entry of the divorce judgment,
from the amounts Jason stole after the judgment, for
which Stephen was potentially liable under plaintiffs'
breach of fiduciary duties theory. Plaintiffs' counsel, in
questioning the expert, made clear the purpose of
segregating these amounts on the revised reports was
to allow the jury to determine damages against Stephen
separately from the damages the other defendants
owed. Stephen is simply wrong in asserting plaintiffs
continued to pursue against him at trial any released
claims.

In his reply to the respondents' brief on the cross-
appeal, Stephen raises an entirely new argument to
show the trial court abused its discretion when it
calculated the attorney fees award. Stephen asserts in
his reply the court acted improperly "when it apportioned
Stephen's fees between released and unreleased
claims[,]" awarding him only 46 percent of the fees and
costs he incurred in defending the entire action.

"'"[P]oints raised in the reply brief for the first time will
not be considered, unless good reason is shown for
failure to present them before . . . '" [Citations.]" (Shade
Foods, Inc. v. Innovative Products Sales & Marketing,
Inc. (2000) 78 Cal.App.4th 847, 894, fn. 10, 93 Cal.
Rptr. 2d 364; see also Bay World Trading, LTD. v.
Nebraska Beef, Inc. (2002) 101 Cal.App.4th 135, 138,
fn. 3, 123 Cal. Rptr. 2d 632.) Stephen waived this
additional argument by failing [*38] to raise it in his
opening brief on the cross-appeal.
III




DISPOSITION

The judgment is affirmed. Stephen D. Sawyer, Jason
Sawyer, and Sawyer & Sawyer are entitled to their costs
on the appeal. Wendy Sawyer and her companies are
entitled to their costs on the cross-appeal.

ARONSON, ACTING P. J.

WE CONCUR:

FYBEL, J.

IKOLA, J.

                                                       Steven Werth                         017
Case 1:19-bk-12102-MT   Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26   Desc
                        Main Document     Page 20 of 30




                 EXHIBIT 3
    Case 1:19-bk-12102-MT              Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26                        Desc
                                       Main Document     Page 21 of 30

     Warning
As of: December 16, 2020 8:08 PM Z


                                       Stegman v. Bank of America
                          Court of Appeal of California, Second Appellate District, Division Six
                                                       June 1, 1984
                                                      Civ. No. 68854.

Reporter
203 Cal. Rptr. 103 *; 1984 Cal. App. LEXIS 2138 **; 156 Cal. App. 3d 843

                                                                Procedural Posture
RICHARD W. STEGMAN, Plaintiff and Appellant, v.
                                                                Appellant, owner of property subject to a note, sought
BANK OF AMERICA et al., Defendants and
                                                                review of the judgment of the Superior Court of Ventura
Respondents.
                                                                County (California) in favor of appellant in appellant's
                                                                action against respondents, successor payees and
                                                                beneficiaries of the note, for an injunction to block a
                                                                default on the note, based upon the trial court's denial of
Notice: NOT CITABLE - ORDERED NOT PUBLISHED                     attorney's fees.




Subsequent History: [**1] Hg. den. Aug. 23, 1984,
and reporter of Decisions directed not to publish this          Overview
opn. in the Official Reports (Cal. Const., art. VI, § 14;
rule 976, Cal. Rules of Ct.).                                   Respondents, successor payees and beneficiaries of a
                                                                note, filed a notice of default on the note, and an
                                                                election to sell the property securing the note. Appellant,
                                                                owner of the property subject to the note, sought a
                                                                permanent injunction and declaration of rights on the
Prior History: Superior Court of Ventura County, No.            note and trust deed. Finding that the amount due on the
75563, Ben F. Ruffner, Judge.                                   default notice was incorrect, the court ordered the notice
                                                                null and void and awarded judgment to appellant, but
                                                                denied appellant attorney's fees. The court affirmed the
                                                                judgment and the denial of attorney's fees. In so ruling,
                                                                the court rejected appellant's argument that he was
Core Terms                                                      entitled to attorney's fees as the prevailing party under
                                                                Cal. Civ. Code § 1717. Recognizing that appellant
attorney's fees, trust deed, grantee, indebtedness,             acquired title to the property by quit claim deed, the
reciprocal, costs, nonassuming, default, prevailing party,      court determined that he, as a non-assuming grantee,
foreclosure, provisions, signatory, unilateral, election,       was not entitled to the benefit of the attorney's fees
nonparty, notice, specifically provide, notice of default,      provision in the note. Moreover, respondents' filing of
personally liable, action to enjoin, statutory right, real      the notice of default was not "an action on the contract"
property, court action, promissory, prevailed, successor,       within the meaning of Cal. Civ. Code § 1717(a),
mortgage, reasons, cure                                         because it was not an action initiated by a court.




Case Summary
                                                                Outcome

                                                       Steven Werth                                              018
    Case 1:19-bk-12102-MT             Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                      Page 2 of 4
                                      Main Document     Page 22 of 30
                              203 Cal. Rptr. 103, *103; 1984 Cal. App. LEXIS 2138, **1

The court affirmed the judgment in favor of appellant in         Estate, Gift & Trust Law > ... > Private Trusts
an action against respondents, successor payees and              Characteristics > Trustees > General Overview
beneficiaries of a note, for an injunction to block a
default on the note. Neither the promissory note, nor the        Civil Procedure > Remedies > Costs & Attorney
civil statute governing attorney's fees, provided                Fees > General Overview
appellant with a right to attorney's fees as the prevailing
party. The court ordered each party to bear their own            Estate, Gift & Trust Law > Trusts > General
attorney's fees and costs on appeal.                             Overview

                                                              HN3[   ] Basis of Recovery, Statutory Awards

                                                              Any right of a trustee or beneficiary to recover costs,
                                                              including attorney fees, from a non-assuming grantee
LexisNexis® Headnotes                                         upon default and election to sell is derived not from
                                                              contract but from a statute.



                                                                 Civil Procedure > ... > Attorney Fees &
    Civil Procedure > Remedies > Costs & Attorney                Expenses > Basis of Recovery > Statutory Awards
    Fees > General Overview
                                                                 Legal Ethics > Client Relations > Attorney
HN1[   ] Remedies, Costs & Attorney Fees                         Fees > Fee Agreements

See Cal. Civ. Code § 1717(a).                                    Civil Procedure > Remedies > Costs & Attorney
                                                                 Fees > General Overview

                                                              HN4[   ] Basis of Recovery, Statutory Awards
    Real Property Law > ... > Mortgages & Other
    Security Instruments > Transfers > Assumptions            Attorney fees are not allowable as costs unless
                                                              authorized by statute or agreement. Cal. Civ. Proc.
    Real Property Law > Deeds > General Overview              Code § 1021.

    Real Property Law > ... > Mortgages & Other
    Security Instruments > Transfers > General
    Overview                                                     Civil Procedure > Remedies > Costs & Attorney
                                                                 Fees > General Overview
HN2[   ] Transfers, Assumptions
                                                                 Estate, Gift & Trust Law > ... > Trustees > Duties &
Upon the transfer of real property covered by a                  Powers > General Overview
mortgage or a deed of trust as security for an
indebtedness, the property remains subject to the                Governments > Legislation > Statutory Remedies &
secured indebtedness but the grantee is not personally           Rights
liable for the indebtedness or to perform any of the
obligations of the mortgage or trust deed unless his             Estate, Gift & Trust Law > Trusts > General
agreement to pay the indebtedness, or some note or               Overview
memorandum thereof, is in writing and subscribed by
him or his agent or his assumption of the indebtedness           Estate, Gift & Trust Law > ... > Private Trusts
is specifically provided for in the conveyance.                  Characteristics > Trustees > General Overview

                                                              HN5[   ] Remedies, Costs & Attorney Fees

    Civil Procedure > ... > Attorney Fees &                   Cal. Civ. Code § 2924c(a) gives a unilateral statutory
    Expenses > Basis of Recovery > Statutory Awards           right to trustees and beneficiaries to secure certain
                                                              amounts for attorney fees upon cure of default,

                                                     Steven Werth                                             019
    Case 1:19-bk-12102-MT             Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                      Page 3 of 4
                                      Main Document     Page 23 of 30
                              203 Cal. Rptr. 103, *103; 1984 Cal. App. LEXIS 2138, **1

independent of any contract provision.                        be awarded either to one of the parties or to the
                                                              prevailing party, then the party who is determined to be
                                                              the prevailing party, whether he or she is the party
                                                              specified in the contract or not, shall be entitled to
                                                              reasonable attorney's fees in addition to costs and
Counsel: Edwin B. Stegman for Plaintiff and Appellant.        necessary disbursements."

                                                              The promissory note secured by the deed of trust in
Peter J. Celeste for Defendants and Respondents.              question contained an attorney fees provision as
                                                              follows: "If action is instituted on this Note we [the
                                                              buyers] promise to pay such sum as the Court may fix
                                                              as attorney's fees." The trust deed also [**3] contains
Opinion by: ABBE                                              an attorney's fee provision in favor of the beneficiary or
                                                              trustee. Appellant acquired title by quit claim deed. He
                                                              did not assume the secured indebtedness.

Opinion                                                       HN2[ ] "Upon the transfer of real property covered by a
                                                              mortgage or a deed of trust as security for an
                                                              indebtedness, the property remains subject to the
                                                              secured indebtedness but the grantee is not personally
[*104] ABBE, J.                                               liable for the indebtedness or to perform any of the
                                                              obligations of the mortgage or trust deed unless his
Appeal from denial of attorney's fees to the prevailing
                                                              agreement to pay the indebtedness, or some note or
party in an action to enjoin a foreclosure sale under a
                                                              memorandum thereof, is in writing and subscribed by
deed of trust and for declaratory relief. The sole issue is
                                                              him or his agent or his assumption of the indebtedness
whether the court erred in denying attorney's fees
                                                              is specifically provided for in the conveyance. . . ." (
claimed by appellant pursuant to Civil Code section
                                                              Cornelison v. Kornbluth (1975) 15 Cal.3d 590, 596-597
1717, subdivision (a). We find no error and affirm.
                                                              [125 Cal.Rptr. 557, 542 P.2d 981].) Under Cornelison
Appellant acquired real property which was subject to a       appellant can neither claim the benefit of nor become
deed of trust securing a promissory note executed by          personally liable for the attorney's fees provided for in
his sellers. Respondents are successor payees and             the note and deed of trust as he was not bound by the
beneficiaries of the note and trust deed. Respondents         promises contained in the note or trust deed.
filed and served a notice of default and election to sell     Consequently he cannot claim the benefit of the
pursuant to the deed of trust. Appellant filed a              reciprocity provisions of section 1717.
multicount complaint seeking to permanently enjoin
                                                              We acknowledge this holding is contrary to Saucedo v.
foreclosure and for a declaration of rights and liabilities
                                                              Mercury Sav. & Loan Assn. (1980) [**4] 111
on the note and trust deed.
                                                              Cal.App.3d 309 [168 Cal.Rptr. 552]. In Saucedo the
The trial court found the [**2] amount claimed due on         court allowed recovery of attorney fees pursuant to
the note as stated in the notice of default was incorrect     section [*105] 1717 under similar circumstances. The
and the notice was, therefore, null and void. It ordered      court stated a nonassuming grantee would be subject to
respondents to rescind the notice of default. Appellant       pay the attorney fees of the beneficiary and trustee if the
was awarded costs of suit but not attorney's fees.            latter had prevailed in grantee's action to enjoin
                                                              foreclosure. Because the nonassuming grantee would
Appellant claims attorney's fees as prevailing party by       have had to pay the secured debt, including attorney's
virtue of the provisions of Civil Code section 1717. 1        fees, to prevent foreclosure, the court reasoned this
HN1[ ] That section provides in pertinent part: "(a) In       "practical liability" was sufficient to trigger the remedial
any action on a contract, where the contract specifically     reciprocity under section 1717. ( Id., p. 315.) For the
provides that attorney's fees and costs, which are            reasons set forth below, we respectfully disagree.
incurred to enforce the provisions of that contract, shall
                                                              HN3[ ] Any right of a trustee or beneficiary to recover
                                                              costs, including attorney fees, from a nonassuming
1 All further references are to this code unless otherwise
                                                              grantee upon default and election to sell is derived not
specified.

                                                     Steven Werth                                              020
    Case 1:19-bk-12102-MT              Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                       Page 4 of 4
                                       Main Document     Page 24 of 30
                              203 Cal. Rptr. 103, *105; 1984 Cal. App. LEXIS 2138, **4

from contract but from a statute. The court in Saucedo         The orders are affirmed. Each party is to bear their own
acknowledged this by reference to section 2924c,               attorney fees and costs on appeal.
subdivision (a). Therefore, while the practical effect may
be to impose attorney's fee liability on the nonassuming       Stone, P. J., and Gilbert, J., concurred.
grantee who attempts to cure the default on the
property, the liability therefor does not arise from a
                                                                 End of Document
contract obligation of the grantee, but from statute.

 [**5] Section 1717 makes unilateral attorney's fee
provisions in a contract reciprocal as a matter of law
where the suit is on the contract. ( International
Industries, Inc. v. Olen (1978) 21 Cal.3d 218, 223 [145
Cal.Rptr. 691, 577 P.2d 1031].) This imposition of a
reciprocal obligation to pay attorney fees incurred in
court actions on the contract has been extended to
nonparties to the contract. Attorney fee recovery under
section 1717 has been required where a nonparty is
sued by a signatory alleging the nonparty is bound by
the contract ( Reynolds Metals Co. v. Alperson (1979)
25 Cal.3d 124, 128 [158 Cal.Rptr. 1, 599 P.2d 83]) and
when a nonsignatory brings an action on the contract
against a signatory. ( Jones v. Drain (1983) 149
Cal.App.3d 484 [196 Cal.Rptr. 827].) In each instance
the signatory party would be entitled to fees under the
contract if the signatory prevailed. However, neither
those rulings nor the reasons therefor entitled appellant
to attorney's fees here.

The respondent's filing of the notice of default and
election to sell is not "an action on the contract" within
the meaning of section 1717 which clearly contemplates
only court action. [**6] Assuming arguendo appellant's
suit is considered to be one "on the contract," appellant
cannot claim a reciprocal right to attorney's fees under
section 1717. To allow him to obtain attorney's fees as
costs would give him a unilateral right not supported by
the contract or statute.

HN4[ ] Attorney fees are not allowable as costs unless
authorized by statute or agreement. (Code Civ. Proc., §
1021; Reynolds Metals Co. v. Alperson, supra, 25
Cal.3d 124, 127.) As indicated, supra, appellant had no
right to attorney fees under the agreement (note and
trust deed) as a nonassuming grantee. HN5[ ] Section
2924c, subdivision (a) gives a unilateral statutory right to
trustees and beneficiaries to secure certain amounts for
attorney fees upon cure of default, independent of any
contract provision. (Also see new § 2924d.) Nothing in
section 1717 would allow its use to make reciprocal this
statutory right of trustees and beneficiaries or extend the
benefits of section 2924c, [**7] subdivision (a) to
trustors or their successors.


                                                      Steven Werth                                           021
Case 1:19-bk-12102-MT   Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26   Desc
                        Main Document     Page 25 of 30




                 EXHIBIT 4
    Case 1:19-bk-12102-MT               Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26                        Desc
                                        Main Document     Page 26 of 30

     Neutral
As of: December 16, 2020 8:10 PM Z


                                       Wallace v. Busch Entm't Corp.
                            United States District Court for the Southern District of California
                                   January 25, 2013, Decided; January 28, 2013, Filed
                                               Case No. 09-cv-2785-L(RBB)

Reporter
2013 U.S. Dist. LEXIS 11975 *


JOHN B. WALLACE, Plaintiff, v. BUSCH                           Opinion
ENTERTAINMENT CORP., et al., Defendants.


                                                               ORDER DENYING PLAINTIFF'S MOTION FOR
                                                               RECONSIDERATION
Prior History: Wallace v. Busch Entm't Corp., 2011
U.S. Dist. LEXIS 124655 (S.D. Cal., Oct. 25, 2011)


                                                               [DOC. 66]

Core Terms                                                     On December 27, 2012, Plaintiff John B. Wallace, a
                                                               licensed attorney proceeding pro se, filed this motion
Notice, want of prosecution, reconsideration motion,           seeking a order from the Court (1) relieving Plaintiff from
justify relief, file a notice, reconsideration, discovery,     the judgment of dismissal, (2) vacating judgment, and
fails, exceptional circumstances, entry of judgment,           (3) setting a trial. Plaintiff brings this motion in response
receive notice, new address, trial date, designated,           to the dismissal of this action for want of prosecution
progress, surprise, entitle, invoked, severe, MOOT             under Civil Local Rule 41.1 on October 29, 2012. The
                                                               Court issued a Notice of Hearing for Dismissal for Want
                                                               of Prosecution, following a six-month period of no
                                                               docket activity in this action. Consequently, on
Counsel: [*1] John B Wallace, Plaintiff, Pro se, c/o           November 11, 2012, the Court entered judgment and
Wallace & Madden, Los Angeles, CA.                             dismissal without prejudice. Defendant Seaworld Parks
                                                               & Entertainment, LLC opposes the motion.
For Seaworld Parks & Entertainment, LLC, formerly              The Court found this motion suitable for determination
known as Busch Entertainment Company, Defendant:               on the papers submitted [*2] and without oral
Kevin W Alexander, LEAD ATTORNEY, Gordon and                   argument. See Civ. L.R. 7.1(d)(1). (Doc. 68.) For the
Rees, San Diego, CA; Renata Ortiz Bloom, LEAD                  following reasons, the Court DENIES Plaintiff's motion
ATTORNEY, Gordon & Rees LLP, San Diego, CA.                    for reconsideration. (Doc. 66.)


                                                               I. ANALYSIS
Judges: M. James Lorenz, United States District Court
Judge.                                                         Once judgment has been entered, reconsideration may
                                                               be sought by filing a motion under Federal Rule of Civil
                                                               Procedure 60(b) (motion for relief from judgment). See
                                                               Hinton v. Pac. Enter., 5 F.3d 391, 395 (9th Cir. 1993).
Opinion by: M. James Lorenz                                    Rule 60(b) provides for extraordinary relief and may be
                                                               invoked only upon a showing of exceptional
                                                               circumstances. Engleson v. Burlington N.R. Co., 972

                                                        Steven Werth                                             022
    Case 1:19-bk-12102-MT              Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                       Page 2 of 3
                                       Main Document     Page 27 of 30
                                            2013 U.S. Dist. LEXIS 11975, *2

F.2d 1038, 1044 (9th Cir.1994) (citing Ben Sager Chem.         events between the time of commencement and the
Int'l v. E. Targosz & Co., 560 F.2d 805, 809 (7th Cir.         entry of judgment." Plaintiff's notice did not in any way
1977)). Under Rule 60(b), the court may grant                  progress this action. Additionally, under the other prong
reconsideration based on: (1) mistake, inadvertence,           of Rule 41.1—discovery—which may remove the action
surprise or excusable neglect; (2) newly discovered            from the scope of Rule 41.1, Plaintiff fails to show there
evidence which by due diligence could not have been            was any discovery during the six months leading up to
discovered before the court's decision; (3) fraud by the       the date when the Notice of Hearing was issued.
adverse party; (4) the judgment is void; (5) the judgment
has been satisfied; or (6) any other reason justifying
relief. Fed. R. Civ. P. 60(b).                                 B. Plaintiff Fails to Justify Relief Under Rule 60(b).

The gist of Plaintiff's arguments supporting his motion        Moving on, Plaintiff does not coherently articulate an
boil down to: (1) Plaintiff did not receive the Notice of      argument that would entitle him to relief under Rule
Hearing for Dismissal for Want of Prosecution, [*3] and        60(b). His explanation justifying relief under Rule 60(b)
(2) dismissal is too severe of a sanction. Defendant           is that "Plaintiff was surprised by the dismissal because
responds by arguing, among other things, that Plaintiff        he did not receive this Court's Notice of the Hearing re
fails to meet his burden for relief under Rule 60(b), and       [*5] Dismissal." (Pl.'s Mot. 8:1-2.) Plaintiff provides a
Plaintiff's motion is moot because this action was             document-by-document explanation that each exhibit
properly dismissed for Plaintiff's failure to prosecute        attached to Defendant's opposition brief does not show
under Civil Local Rule 41.1. The Court agrees with             service because these documents—several of which
Defendant.                                                     are documents issued by the Court—lack proofs of
                                                               service. But all that effort is for naught.

                                                               On September 17, 2012, Plaintiff filed a Notice of
A. Plaintiff's Dismissal Is Not a Sanction.
                                                               Change of Address. (Doc. 59.) That notice designated
Civil Local Rule 41.1 states that                              Plaintiff's new address as follows: c/o Wallace &
     Actions or proceedings which have been pending in         Madden, 444 South Flower Street, 30th Floor, Los
     this court for more than six months, without any          Angeles, California 90071. The previous address had
     proceeding or discovery having been taken therein         been c/o Rosen & Associates, P.C., 444 South Flower
     during such period, may, after notice, be dismissed       Street, Suite 602, Los Angeles, California 90071. The
     by the court for want of prosecution, at the calling of   Court was fully aware of the new address when issuing
     a calendar prepared for that purpose by the clerk.        the Notice of Hearing, and acted accordingly. When
     Such dismissal must be without prejudice, unless          examining the receipt for the Notice of Hearing, it states
     otherwise ordered.                                        that the notice was "served conventionally" to John B
                                                               Wallace, c/o Wallace & Madden, 444 South Flower
Civil Local Rule 83.1 provides the court with a vehicle to     Street, 30th Floor, Los Angeles, CA 90071. (Doc. 60;
sanction attorneys or parties, which includes the power        see also Bloom Decl. ¶ 7, Ex. 6.) There is no doubt that
to sanction by dismissing any action. Civ. L.R. 83.1(a).       the Notice of Hearing was sent to the address most
When the Court issued the Notice of Hearing for Want           recently designated by Plaintiff, and since the notice
of Prosecution, it invoked Rule 41.1 and not Rule 83.1.        was not returned, there is a presumption that the notice
Consequently, the dismissal and entry of judgment were          [*6] was received. 1 It is not the Court's duty to ensure
not sanctions against Plaintiff. Therefore, considering        that the mailing address of an attorney or party is
the severity of any [*4] sanction is not relevant because      correct; that is the attorney's or party's responsibility.
there was none.                                                Thus, for all intents and purposes, Plaintiff received the
                                                               Notice of Hearing for Dismissal for Want of Prosecution.
On an issue related to Rule 41.1, Plaintiff contends that
filing a Notice of Change of Address (Doc. 59) should be
remove this action from the reach of Rule 41.1. In other       1 Plaintiff
                                                                         included a self-addressed, stamped envelope in the
words, filing the Notice of Change of Address is a             package of materials accompanying his reply brief. Curiously,
proceeding under Rule 41.1. However, Plaintiff is wrong.       the address on that envelope is: John Wallace, c/o Rosen &
Plaintiff's notice is not a proceeding. Black's Law            Associates, P.C., 444 S. Flower Street, Suite 3010, Los
Dictionary defines "proceeding" as "[t]he regular and          Angeles, CA 90071. To the Court's knowledge, this address
orderly progression of a lawsuit, including all acts and       has never shown up in any of Plaintiff's filings in this action. A
                                                               copy of that envelope is attached to this order.

                                                      Steven Werth                                                   023
    Case 1:19-bk-12102-MT            Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26 Desc
                                                                                     Page 3 of 3
                                     Main Document     Page 28 of 30
                                          2013 U.S. Dist. LEXIS 11975, *6

Plaintiff does not give any further explanation related to
Rule 60(b). Accordingly, the Court finds that Plaintiff
fails to show any exceptional circumstances to justify
granting him relief under Rule 60(b). See Fed. R. Civ. P.
60(b); Engleson, 972 F.2d at 1044.


II. CONCLUSION & ORDER

Because Plaintiff fails to demonstrate entitlement to
reconsideration, the Court DENIES his motion for
reconsideration in its entirety. (Doc. 66.) The Court also
DENIES AS MOOT Plaintiff's request to set a trial date.
A trial [*7] date is only set for a civil case during the
Final Pretrial Conference, which has not occurred in this
case.

IT IS SO ORDERED.

DATED: January 25, 2013

/s/ M. James Lorenz

M. James Lorenz

United States District Court Judge


  End of Document




                                                    Steven Werth                          024
         Case 1:19-bk-12102-MT                   Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26                                     Desc
                                                 Main Document     Page 29 of 30



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): APPENDIX OF UNREPORTED DECISIONS IN
SUPPORT OF LANDLORD'S FURTHER BRIEF IN OPPOSITION TO MOTION FOR ATTORNEY'S FEES will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 December 29, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Katherine Bunker on behalf of U.S. Trustee United States Trustee (SV)
kate.bunker@usdoj.gov

Sandford L. Frey on behalf of Attorney Leech Tishman Fuscaldo & Lampl, Inc.
sfrey@leechtishman.com, lmoya@leechtishman.com;dmulvaney@leechtishman.com

Sandford L. Frey on behalf of Debtor Hawkeye Entertainment, LLC
sfrey@leechtishman.com, lmoya@leechtishman.com;dmulvaney@leechtishman.com

David S Kupetz on behalf of Interested Party Courtesy NEF
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

Jeffrey S Shinbrot on behalf of Interested Party W.E.R.M.Investments, LLC
jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com

David A Tilem on behalf of Interested Party Courtesy NEF
davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilemlaw.com

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov

Steven Werth on behalf of Creditor Smart Capital Investments I, LLC, Smart Capital Investments II, LLC, Smart Capital
Investments III, LLC, Smart Capital Investments IV, LLC, and Smart Capital Investments V LLC
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Interested Party Courtesy NEF
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)               , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page.

DAP 2708414v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:19-bk-12102-MT                   Doc 276 Filed 12/29/20 Entered 12/29/20 15:16:26                                     Desc
                                                 Main Document     Page 30 of 30


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 December 29, 2020,                        Debbie A. Perez                                     /s/ Debbie A. Perez
 Date                                      Printed Name                                        Signature




DAP 2708414v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
